Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on December 30, 2019 and March 19, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2, 5 and 6 are rejected under 35 U.S.C. 103 as obvious over Ramachandran et al.  (Patent No.: US 5,066,926) in view of Tsai et al. (Pub. No. : US 2014/0312390 A1) and McPartlin et al.  (Pub. No. : US 2017/0117857 A1).
Regarding Claim 1, Ramachandran et al. discloses				           a common-emitter and common-base heterojunction bipolar transistor, wherein the common-emitter and common-base heterojunction bipolar transistor comprises at least one common-emitter and common-base  heterojunction bipolar transistor unit (abstract), and the common-emitter and common-base heterojunction bipolar transistor unit comprises a common-base heterojunction bipolar transistor (Col. 3, L 13-18; Fig, 3 - common-base heterojunction bipolar transistor 72) and a common-emitter heterojunction bipolar transistor (Col. 3, L 13-18; Fig, 3 - common-emitter heterojunction bipolar transistor 70); the common-base heterojunction bipolar transistor comprises a first base, a first emitter and a first collector (Fig. 3); the common-emitter heterojunction bipolar transistor comprises a second base, a second emitter and a second collector (Fig. 3); the common-emitter and common-base heterojunction bipolar transistor unit comprising:						          				              a heat shunt bridge for connecting the first emitter and the second collector (Col. 3, L 7-26; Fig. 3 – this prior art teaches that a separate conductor 74 connects the second collector and the first emitter; the conductor 74, like any conductor would help in the dissipation of heat and can be considered as a heat shunt bridge); 		           						           a first pad for being connected with the first base (Fig. 3 – not shown or mentioned in the specification but implied; a first pad has to connected with the first base in order to be able to connect it ultimately to other external components); 						           a first conductive pillar/bump disposed over the first pad (Fig. 3 – not shown or mentioned in the specification but implied; a first conductive pillar/bump disposed over the first pad in order to be able to complete the connection to other external components); 				           a second pad for being connected with the first collector (Fig. 3 – not shown or mentioned in the specification but implied; a second pad has to connected with the first collector in order to be able to connect it ultimately to other external components); 					            a second conductive pillar/bump disposed over the second pad (Fig. 3 – not shown or mentioned in the specification but implied; a second conductive pillar/bump disposed over the second pad in order to be able to complete the connection to other external components);   		           a third pad for being connected with the second base (Fig. 3 – not shown or mentioned in the specification but implied; a third pad has to connected with the second base in order to be able to connect it ultimately to other external components); 					           a third conductive pillar/bump disposed over the third pad (Fig. 3 – not shown or mentioned in the specification but implied; a third conductive pillar/bump disposed over the third pad in order to be able to complete the connection to other external components); and                                                                                                                              a fourth conductive pillar/bump disposed above the second emitter (Fig. 3 – not shown or mentioned in the specification but implied; a fourth conductive pillar/bump disposed above the second emitter in order to be able to complete the connection to other external components).	Ramachandran et al. that the common-emitter and common-base heterojunction bipolar transistor has a first base and a second base, a first collector and a second emitter etc. Although not explicitly mentioned, it is implied that these regions of the said transistors have to be electrically connected to other components which in turn implies formation of pads and pillars or bumps to complete the connection. 		         	Ramachandran et al. does not explicitly disclose 				                        a first copper pillar disposed over the first pad; 						           a second copper pillar disposed over the second pad; 					           a third copper pillar disposed over the third pad; and 			    		           a fourth copper pillar disposed above the second emitter;     				            wherein the common-emitter and common-base heterojunction bipolar transistor unit is flip-chip mounted on the packaging substrate, and the fourth copper pillar is soldered on the heat sink.		However, Tsai et al. teaches either explicitly or implicitly 				                                   a common-emitter and common-base heterojunction bipolar transistor, being disposed on a packaging substrate, the packaging substrate being provided with a heat sink; the common-emitter and common-base heterojunction bipolar transistor unit comprising:		           a first pad for being connected with the first base (Par. 0007-0012 & 0023-0025; Fig. 1B – although this prior art does not specifically teach a common-emitter and common-base heterojunction bipolar transistor unit, it teaches that the various regions of a HBT transistor are electrically connected to other components through the formation of pads on those regions);       	 a first copper pillar disposed over the first pad (Par. 0007-0012 & 0023-0025; Fig. 1B – although this prior art does not specifically teach a common-emitter and common-base heterojunction bipolar transistor unit, it teaches that the various regions of a HBT transistor are electrically connected to other components through the formation of pillars disposed over the pads); 						           						           a second pad for being connected with the first collector (Par. 0007-0012 & 0023-0025; Fig. 1B – although this prior art does not specifically teach a common-emitter and common-base heterojunction bipolar transistor unit, it teaches that the various regions of a HBT transistor are electrically connected to other components through the formation of pads on those regions);        a second copper pillar disposed over the second pad (Par. 0007-0012 & 0023-0025; Fig. 1B – although this prior art does not specifically teach a common-emitter and common-base heterojunction bipolar transistor unit, it teaches that the various regions of a HBT transistor are electrically connected to other components through the formation of pillars disposed over the pads); 					            						           a third pad for being connected with the second base (Par. 0007-0012 & 0023-0025; Fig. 1B – although this prior art does not specifically teach a common-emitter and common-base heterojunction bipolar transistor unit, it teaches that the various regions of a HBT transistor are electrically connected to other components through the formation of pads on those regions);       a third copper pillar disposed over the third pad (Par. 0007-0012 & 0023-0025; Fig. 1B – although this prior art does not specifically teach a common-emitter and common-base heterojunction bipolar transistor unit, it teaches that the various regions of a HBT transistor are electrically connected to other components through the formation of pillars disposed over the pads); and 					           						           a fourth copper pillar disposed above the second emitter (Par. 0007-0012 & 0023-0025; Fig. 1B – although this prior art does not specifically teach a common-emitter and common-base heterojunction bipolar transistor unit, it teaches that the various regions of a HBT transistor are electrically connected to other components through the formation of pillars disposed over the pads);	 				            					             wherein the common-emitter and common-base heterojunction bipolar transistor unit is flip-chip mounted on the packaging substrate, and the fourth copper pillar is soldered on the heat sink.		Furthermore, McPartlin et al. teaches either explicitly or implicitly 		           wherein the common-emitter and common-base heterojunction bipolar transistor unit is flip-chip mounted on the packaging substrate, and the fourth copper pillar is soldered on the heat sink (Par. 0003-0010, 0034, 0076-0081, Fig. 6 - although this prior art does not specifically teach a common-emitter and common-base heterojunction bipolar transistor unit, it teaches that heterojunction bipolar transistor can be flip-chip mounted on the packaging substrate, and the copper pillar 502 is soldered on the heat sink 604 in order to dissipate heat through the heat sink).														It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Tsai et al. and McPartlin et al. to adapt he common-emitter and common-base heterojunction bipolar transistor, the common-emitter and common-base heterojunction bipolar transistor unit further comprises a first copper pillar disposed over the first pad; a second copper pillar disposed over the second pad; a third copper pillar disposed over the third pad; and a fourth copper pillar disposed above the second emitter; wherein the common-emitter and common-base heterojunction bipolar transistor unit of Ramachandran et al. is flip-chip mounted on the packaging substrate, and the fourth copper pillar is soldered on the heat sink in order to create an efficient pathway for heat dissipation.
Regarding Claim 2, modified Ramachandran et al., as applied to claim 1, discloses the common-emitter and common-base heterojunction bipolar transistor, wherein the heat shunt Ramachandran et al. – Col. 3, L 19-26, Fig, 3 – although this prior art does not explicitly teach which material forms the conductor 74, it is well-known in the art that copper and aluminum are widely used; this observation is supported by secondary reference due to Tsai et al. (Par. 0007-0012 & 0023-0026) which teaches use of copper for connecting electrical components (for example copper pillar 161).
Regarding Claim 5, modified Ramachandran et al., as applied to claim 1, at least implicitly discloses 											the common-emitter and common-base heterojunction bipolar transistor, wherein the first copper pillar, the second copper pillar, the third copper pillar, and the fourth copper pillar are distributed in equal height, and the heat sink comprises a first heat sink layer, a second heat sink layer, a third heat sink layer, and a fourth sink layer spaced apart from one another, and when the common-emitter and common-base heterojunction bipolar transistor unit is flip-chip mounted on the packaging substrate, the first copper pillar, the second copper pillar, the third copper pillar and the fourth copper pillar are soldered one-to-one correspondingly on the first heat sink layer, the second heat sink layer, the third heat sink layer, and the fourth sink layer (Please see rejection of claim 1; it has been reasoned using a primary reference (Ramachandran et al.) modified by a secondary reference (Tsai et al.) and a tertiary reference (McPartlin et al.), the presence of the first copper pillar, the second copper pillar, the third copper pillar, and the fourth copper pillar; as Tsai et al. shows (Fig. 1B) and from McPartlin et al. (Fig. 6), it could be deduced that the pillars should be all of equal height so they can all be connected to the heat sink and all can be vehicle of heat dissipation; although the prior arts do not explicitly teach a first heat sink layer, a second heat sink layer, a third heat sink layer, and a fourth sink layer spaced apart from one 
Regarding Claim 6, modified Ramachandran et al., as applied to claim 1, discloses the common-emitter and common-base heterojunction bipolar transistor, wherein the common-emitter and common-base heterojunction bipolar transistor comprises two or more common-emitter and common-base heterojunction bipolar transistor units, the two or more common-emitter and common-base heterojunction bipolar transistor units are connected in parallel (Fig. 3).


Claim 3 is rejected under 35 U.S.C. 103 as obvious over Ramachandran et al.  (Patent No.: US 5,066,926), Tsai et al. (Pub. No. : US 2014/0312390 A1) and McPartlin et al.  (Pub. No. : US 2017/0117857 A1), as applied to claim 1, further in view of Bayraktaroglu et al.  (Patent No.: US 5,734,193).
Regarding Claim 3, modified Ramachandran et al., as applied to claim 1, does not explicitly disclose 												the common-emitter and common-base heterojunction bipolar transistor, wherein a thickness of the heat shunt bridge is 0.5 - 20 microns.					However, Bayraktaroglu et al. teaches 						        the common-emitter and common-base heterojunction bipolar transistor, wherein a thickness of the heat shunt bridge is 22 microns (Col. 9, L 30-39).							Bayraktaroglu et al.	teaches slightly thicker heat shunt bridge than is recited by the 
Ramachandran et al. discloses the claimed invention except for the common-emitter and common-base heterojunction bipolar transistor, wherein a thickness of the heat shunt bridge is 0.5 - 20 microns.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the common-emitter and common-base heterojunction bipolar transistor, wherein a thickness of the heat shunt bridge is 0.5 - 20 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).


Claim 4 is rejected under 35 U.S.C. 103 as obvious over Ramachandran et al.  (Patent No.: US 5,066,926), Tsai et al. (Pub. No. : US 2014/0312390 A1) and McPartlin et al.  (Pub. No. : US 2017/0117857 A1), as applied to claim 1.
Regarding Claim 4, modified Ramachandran et al., as applied to claim 1, does not explicitly disclose 												the common-emitter and common-base heterojunction bipolar transistor, the common-emitter and common-base heterojunction bipolar transistor unit further comprises copper-gold-tin alloy solders disposed on the top of the first copper pillar, the second copper pillar, the third copper pillar, and the fourth copper pillar, respectively.			However, the Examiner takes OFFICIAL NOTICE that use of copper-gold-tin alloy solders is well-known in the art.									It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings commonly available in the prior art to adapt he common-emitter and common-base heterojunction bipolar transistor, the common-emitter and common-base heterojunction bipolar transistor unit further comprises copper-gold-tin alloy solders disposed on the top of the first copper pillar, the second copper pillar, the third copper pillar, and the fourth copper pillar, respectively of Ramachandran et al., in order to form high quality electrical connection.


Claim 7 is rejected under 35 U.S.C. 103 as obvious over Ramachandran et al.  (Patent No.: US 5,066,926), Tsai et al. (Pub. No. : US 2014/0312390 A1) and McPartlin et al.  (Pub. No. : US 2017/0117857 A1), as applied to claim 1, further in view of Silver et al.  (“High-Volume Manufacturing of InGaP/GaAs HBT Wafers” - 2002).
Regarding Claim 7, modified Ramachandran et al., as applied to claim 1, does not explicitly disclose 												the common-emitter and common-base heterojunction bipolar transistor, in the common-emitter and common-base heterojunction bipolar transistor unit, a material system comprises InGaP/GaAs, InGaP/GaAsSb, InGaP/InGaAsSb, InP/InGaAs, InP/GaAsSb or InP/InGaAsSb.		However, Silver et al. teaches					                                 the common-emitter and common-base heterojunction bipolar transistor, in the common-emitter and common-base heterojunction bipolar transistor unit, a material system comprises Ramachandran et al., a material system comprises InGaP/GaAs, InGaP/GaAsSb, InGaP/InGaAsSb, InP/InGaAs, InP/GaAsSb or InP/InGaAsSb in order to form high quality power amplifiers to be used in cell phones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

05/06/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812